DETAILED ACTION
This office action is in response to the instant application filed on 10/07/2020.
Claims 1-19 are pending of which claims 1, 9 and 17 are independent claims.
IDS, filed on 10/07/2020, 01/25/2021, and 03/22/2021, is considered.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20210075487 to Rahman (hereinafter “Rahman”).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Regarding claim 1:Rahman discloses a  method, comprising: partitioning channel state information into groups of different priority levels, wherein said channel state information comprises non-zero coefficients (20210075487, see paragraph[0123], based on the value of the reported (N0,1, N0,2) in part 1, the CSI reporting payload (bits) for part 2 is determined, the components of the second PMI i2 are reported only for the coefficients whose corresponding reported wideband amplitudes are non-zero); said partitioning comprising using at least one priority permutation to prioritize said non-zero coefficients to determine mapping of said non-zero coefficients to said groups; 20210075487, see paragraph[0005], a UE performs a configuration that determines the CSI report comprising a first CSI part and a second CSI part, the second CSI part including a precoding matrix indicator (PMI), the PMI comprising a plurality of PMI components, wherein some of the PMI components comprise sub-components and  to determine priority values for the sub-components of the some of the PMI components, and partition the second CSI part into Group 0, Group 1, and Group 2 such that the sub-components of the some of the PMI components are divided into Group 1 and Group 2 based on the determined priority values for the sub-components; the priority values for the sub-components are based on a function            
                 
                
                    
                        F
                    
                    
                        1
                    
                
                (
                m
                )
            
         that permutes values [0, 1, 2, . . . , M-1] of an index m associated with the sub-components such that the priority values are sorted in decreasing order as [x0, y0, x1, y1, x2, y2 . . . ] where [x0, x1, x2, . . . ] and [y0, y1, y2, . . . ] are two parts of the index values [0, 1, 2, . . . , M-1] for the index m. The transceiver is further configured to transmit, over an uplink (UL) channel, the first CSI part and Group 0 or (Group 0, Group 1) or (Group 0, Group 1, Group 2) of the second CSI part based on a resource allocation for the CSI report).  

Regarding claim 2:Rahman discloses the  method of claim 1, wherein said at least one priority permutation maps a non- zero coefficient at index m according to the following order of the corresponding frequency domain component km and comprises at least:[AltContent: rect]            
                
                    
                        π
                    
                    
                        1
                    
                
                (
                m
                )
                =
                m
                i
                n
                ⁡
                (
                2
                
                    
                        k
                    
                    
                        m
                         
                    
                
                ,
                 
                2
                
                    
                        
                            
                                N
                            
                            
                                3
                            
                        
                        -
                        
                            
                                k
                            
                            
                                m
                            
                        
                    
                
                -
                1
                )
            
         wherein N3 is the maximum index number reported in a frequency domain basis indicator (20210075487, see paragraph [0354], values [0, 1, 2, . . . M-1] for the index m correspond to frequency domain (FD) basis vector indices km=k0, k1, . . . kM-1, where km            
                ∈
            
         [0, 1, . . . , N3-1] and N3 is a total number of FD basis vectors configured to the UE, and F1(m) takes a value according to the priority order of a corresponding FD basis vector index km, and is given by F1(m)=min(2km,2(N3-km)-1).Note:             
                
                    
                        π
                    
                    
                        1
                    
                
                (
                m
                )
            
         is the same as F1(m)).

Regarding claim 3:Rahman discloses the  method of claim 1, wherein said at least one priority permutation maps a non- zero coefficient at index m at least according to:[AltContent: rect]            
                
                    
                        π
                    
                    
                        1
                         
                    
                
                (
                m
                )
                =
                m
                i
                n
                ⁡
                (
                2
                m
                ,
                 
                2
                
                    
                        
                            
                                N
                            
                            
                                3
                            
                        
                        -
                        m
                    
                
                -
                1
                )
            
         wherein N3 is the maximum index number reported in a frequency domain basis indicator(20210075487, see paragraph [0354], values [0, 1, 2, . . . M-1] for the index m correspond to frequency domain (FD) basis vector indices km=k0, k1, . . . kM-1, where km            
                ∈
            
         [0, 1, . . . , N3-1] and N3 is a total number of FD basis vectors configured to the UE, and F1(m) takes a value according to the priority order of a corresponding FD basis vector index km, and is given by F1(m)=min(2km,2(N3-km)-1).Note:             
                
                    
                        π
                    
                    
                        1
                    
                
                (
                m
                )
            
         is the same as F1(m)).
 
Regarding claim 4:Rahman discloses the  method of claim 1, wherein said at least one priority permutation maps a non- zero coefficient at index l at least according to: wherein  (20210075487, see paragraph [0153-0155], L beam selection for W1 and M beam selection for Wf (which for example, can be indicated using index i1,2); strongest coefficient indicator (SCI) (which for example, can be indicated using index i1,3) indicating the strongest coefficient out of 2LM coefficients comprising C=            
                
                    
                        
                            
                                W
                            
                            
                                2
                            
                        
                    
                    ~
                
            
        ; and indices of N0,l non-zero (NZ) coefficients for each layer l=1, . . . , v (which for example, can be indicated using index 

Regarding claim 5:Rahman discloses the  method of claim 1, wherein said at least one priority permutation prioritizes non-zero coefficients from edges of a frequency domain, at which the non-zero coefficients are designated as highest priority coefficients, inwards until center coefficient(s) of the frequency domain is/are designated as lowest priority coefficient(s) 20210075487, see paragraph[0005], a UE performs a configuration that determines the CSI report comprising a first CSI part and a second CSI part, and partition the second CSI part into Group 0, Group 1, and Group 2 such that the sub-components of the some of the PMI components are divided into Group 1 and Group 2 based on the determined priority values for the sub-components in frequency domain (FD); the priority values for the sub-components are based on a function            
                 
                
                    
                        F
                    
                    
                        1
                    
                
                (
                m
                )
            
         that permutes values [0, 1, 2, . . . , M-1] of an index m associated with the sub-components such that the priority values are sorted in decreasing order as [x0, y0, x1, y1, x2, y2 . . . ] where [x0, x1, x2, . . . ] and [y0, y1, y2, . . . ] are two parts of the index values [0, 1, 2, . . . , M-1] for the index m, the transceiver is further configured to transmit, over an uplink (UL) channel, the first CSI part and Group 0 or (Group 0, Group 1) or (Group 0, Group 1, Group 2) of the second CSI part based on a resource allocation for the CSI report).  

Regarding claim 6:Rahman discloses the  method of claim 1, wherein using said at least one priority permutation to prioritize said non-zero coefficients substantially based on an amplitude distribution does not comprise measurement of amplitudes of said non-zero coefficients (20210075487, see paragraphs [0369], PMI components that include: [i2,4,l: l=1, . . . , v], where i2,4,l indicates amplitudes of the             
                
                    
                        K
                    
                    
                        1
                    
                    
                        N
                        Z
                    
                
            
         non-zero coefficients for layer l; [i2,5,l: l=1, . . . , v], where i2,5,l indicates phases of the             
                
                    
                        K
                    
                    
                        1
                    
                    
                        N
                        Z
                    
                
            
         non-zero coefficients for layer l; and [i1,7,l: l=1, . . . , v], where i.sub.1,7,l indicates indices (i, m) of the             
                
                    
                        K
                    
                    
                        1
                    
                    
                        N
                        Z
                    
                
            
         non-zero coefficients for layer l; and where each of i2,4,l, i2,5,l, and i1,7,l comprise 2LM sub-components). 

Regarding claim 7:Rahman discloses the  method of claim 1, where said priorization of non-zero coefficents cim comprises a function of: [AltContent: rect]prio(            
                
                    
                        C
                    
                    
                        l
                        ,
                        m
                    
                    
                        (
                        λ
                        )
                    
                
                =
                2
                L
                .
                R
                I
                .
                 
                
                    
                        π
                    
                    
                        1
                    
                
                
                    
                        m
                    
                
                .
                R
                I
                .
                
                    
                        π
                    
                    
                        2
                    
                
                
                    
                        l
                    
                
                +
                λ
            
         wherein, RI a number of reported layers, and 1, m and A indicate a beam, frequency domain index and layer respectively, wherein             
                
                    
                        π
                    
                    
                        1
                    
                
            
         (m) and             
                
                    
                        π
                    
                    
                        2
                    
                
            
         (1) are frequency domain-basis and beam priority permutations that are applied to each layer A respectively(20210075487, see paragraphs[0233-0239], FIG. 17, Group G1 includes at least reference amplitude for weaker polarization, amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        1
                    
                
                ]
            
        }, and FD basis indicator, and Group G2 includes at least amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        2
                    
                
                ]
            
        },  the NZ LC coefficients are prioritized from high to low priority according to (l,i,m) index triplet, the             
                
                    
                        
                            
                                
                                    
                                        N
                                    
                                    
                                        0
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
         highest priority coefficients belong to G1 and the             
                
                    
                        
                            
                                
                                    
                                        N
                                    
                                    
                                        0
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        lowest priority coefficients belong to G2, the priority level is calculated as P(l,i,m)=2LvF1(m)+vF2(i)+l, where v number of reported layers  and F1 and F2 are fixed permutation functions for FD and SD indices. Note that F1(m)=m if there is no permutation in FD. Likewise, F2(l)=i if there is no permutation in SD. Note: Examiner G1 and G2 are same as             
                
                    
                        π
                    
                    
                        1
                    
                
            
          and             
                
                    
                        π
                    
                    
                        2
                    
                
            
         respectively, and Examiner noted that there are discrepancies in the parameters presented by applicant for example L indicates a number of reported beams, and at the same time there other parameters,            
                 
                λ
                ,
                 
                l
                 
                a
                n
                d
                 
                m
            
          represent the number of beams, and regarding the parameter “v”, the number of layers,  in equation P(l,i,m) see paragraphs [0201-0202], G1: comprises amplitude and phase of a first half of NZ coefficients cl,i,m for all layer l            
                ∈
            
        [1, . . . , v]; and G2: comprises amplitude and phase of a second half of NZ coefficients cl,i,m for all layer l            
                ∈
            
         [1, . . . , v]). 

Regarding claim 8:Rahman discloses the  method of claim 1, wherein said partitioning (20210075487, see paragraph[0005], FIG. 17,  a UE performs a configuration that determines the CSI report comprising a first CSI part and a second CSI part, the second CSI part including a precoding matrix indicator (PMI), where some of the PMI components comprise sub-components and  to determine priority values for the sub-components of the some of the PMI components, and partition the second CSI part into Group 0, Group 1, and Group 2 such that the sub-components of the some of the PMI components are divided into Group 1 and Group 2 based on the determined priority values for the sub-components; the priority values for the sub-components are based on a function            
                 
                
                    
                        F
                    
                    
                        1
                    
                
                (
                m
                )
            
         that permutes values [0, 1, 2, . . . , M-1] of an index m associated with the sub-components such that the priority values are sorted in decreasing order as [x0, y0, x1, y1, x2, y2 . . . ] where [x0, x1, x2, . . . ] and [y0, y1, y2, . . . ] are two parts of the index values [0, 1, 2, . . . , M-1] for the index m. The transceiver is further configured to transmit, over an uplink (UL) channel, the first CSI part and Group 0 or (Group 0, Group 1) or (Group 0, Group 1, Group 2) of the second CSI part based on a resource allocation for the CSI report) comprising using at least one priority permutation to prioritize said non-zero coefficients substantially based on an amplitude distribution of said non- zero coefficients (20210075487, see paragraphs[0233-0239], Group G1 includes at least reference amplitude for weaker polarization, amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        1
                    
                
                ]
            
        }, and FD basis indicator, and Group G2 includes at least amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        2
                    
                
                ]
            
        }).  

Regarding claim 9:Rahman discloses a n apparatus, comprising: at least one processor; and at least one memory including computer program code the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: partition channel state information into groups of different priority levels, wherein said channel state information comprises non-zero coefficients; said partition comprising use of at least one priority permutation to 20210075487, see paragraph[0005], FIG. 17, a UE performs a configuration that determines the CSI report comprising a first CSI part and a second CSI part, the second CSI part including a precoding matrix indicator (PMI), where some of the PMI components comprise sub-components and  to determine priority values for the sub-components of the some of the PMI components, and partition the second CSI part into Group 0, Group 1, and Group 2 such that the sub-components of the some of the PMI components are divided into Group 1 and Group 2 based on the determined priority values for the sub-components; the priority values for the sub-components are based on a function            
                 
                
                    
                        F
                    
                    
                        1
                    
                
                (
                m
                )
            
         that permutes values [0, 1, 2, . . . , M-1] of an index m associated with the sub-components such that the priority values are sorted in decreasing order as [x0, y0, x1, y1, x2, y2 . . . ] where [x0, x1, x2, . . . ] and [y0, y1, y2, . . . ] are two parts of the index values [0, 1, 2, . . . , M-1] for the index m. The transceiver is further configured to transmit, over an uplink (UL) channel, the first CSI part and Group 0 or (Group 0, Group 1) or (Group 0, Group 1, Group 2) of the second CSI part based on a resource allocation for the CSI report); omit zero or more non-zero coefficients in accordance with said amplitude distribution based prioritizing from said groups; and transmit remaining non-zero coefficients in said groups (20210075487, see paragraphs[0233-0239], Group G1 includes at least reference amplitude for weaker polarization, amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        1
                    
                
                ]
            
        }, and FD basis indicator, and Group G2 includes at least amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        2
                    
                
                ]
            
        },  the NZ LC coefficients are prioritized from high to low priority according to (l,i,m) index triplet, the             
                
                    
                        
                            
                                
                                    
                                        N
                                    
                                    
                                        0
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
         highest priority coefficients belong to G1 and the             
                
                    
                        
                            
                                
                                    
                                        N
                                    
                                    
                                        0
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        lowest priority coefficients belong to G2, the priority level is calculated as P(l,i,m)=2LvF1(m)+vF2(i)+l, where v number of reported layers  and F1 and F2 are fixed permutation functions for FD and SD indices. Note that F1(m)=m if there is no permutation in FD. Likewise, F2(l)=i if there is no permutation in SD ). 

Regarding claim 10:Rahman discloses the  apparatus of claim 9, wherein said at least one priority permutation maps a non-zero coefficient at index m according to the following order of the corresponding frequency domain component km and comprises at least:[AltContent: rect]            
                
                    
                        π
                    
                    
                        1
                    
                
                (
                m
                )
                =
                m
                i
                n
                ⁡
                (
                2
                
                    
                        k
                    
                    
                        m
                         
                    
                
                ,
                 
                2
                
                    
                        
                            
                                N
                            
                            
                                3
                            
                        
                        -
                        
                            
                                k
                            
                            
                                m
                            
                        
                    
                
                -
                1
                )
            
         wherein N3 is the maximum index number reported in a frequency domain basis indicator(20210075487, see paragraph [0354], values [0, 1, 2, . . . M-1] for the index m correspond to frequency domain (FD) basis vector indices km=k0, k1, . . . kM-1, where km            
                ∈
            
         [0, 1, . . . , N3-1] and N3 is a total number of FD basis vectors configured to the UE, and F1(m) takes a value according to the priority order of a corresponding FD basis vector index km, and is given by F1(m)=min(2km,2(N3-km)-1).Note:             
                
                    
                        π
                    
                    
                        1
                    
                
                (
                m
                )
            
         is the same as F1(m)).

Regarding claim 11:Rahman discloses the  apparatus of claim 9, wherein said at least one priority permutation maps a non-zero coefficient at index m at least according to:3 is the maximum index number reported in a frequency domain basis indicator             
                
                    
                        π
                    
                    
                        1
                         
                    
                
                (
                m
                )
                =
                m
                i
                n
                ⁡
                (
                2
                m
                ,
                 
                2
                
                    
                        
                            
                                N
                            
                            
                                3
                            
                        
                        -
                        m
                    
                
                -
                1
                )
            
        (20210075487, see paragraph [0354], values [0, 1, 2, . . . M-1] for the index m correspond to frequency domain (FD) basis vector indices km=k0, k1, . . . kM-1, where km            
                ∈
            
         [0, 1, . . . , N3-1] and N3 is a total number of FD basis vectors configured to the UE, and F1(m) takes a value according to the priority order of a corresponding FD basis vector index km, and is given by F1(m)=min(2km,2(N3-km)-1).Note:             
                
                    
                        π
                    
                    
                        1
                    
                
                (
                m
                )
            
         is the same as F1(m)).

Regarding claim 12:Rahman discloses the  apparatus of claim 9, wherein said at least one priority permutation maps a non-zero coefficient at index l at least according to:[AltContent: rect][AltContent: rect]            
                
                    
                        π
                    
                    
                        1
                         
                    
                
                (
                l
                )
                =
                (
                2
                
                    
                        l
                        -
                         
                        
                            
                                l
                            
                            
                                *
                            
                        
                        -
                        L
                    
                
                m
                o
                d
                 
                2
                L
                +
                 
                
                    
                        
                            
                                l
                            
                            
                                L
                            
                        
                    
                
                -
                (
                 
                2
                
                    
                        
                            
                                l
                            
                            
                                L
                            
                        
                    
                
                -
                1
                )
                
                    
                        
                            
                                
                                    
                                        l
                                    
                                    
                                        *
                                    
                                
                            
                            
                                L
                            
                        
                    
                
                 
            
         wherein L indicates a number of reported beams(20210075487, see paragraph [0303], the remapping or mapping is performed as follows: the index (il, ml) of each non-zero (NZ) coefficient             
                
                    
                        c
                    
                    
                        l
                        ,
                        
                            
                                i
                            
                            
                                l
                                ,
                                
                                    
                                        m
                                    
                                    
                                        l
                                    
                                
                            
                        
                    
                
            
        is remapped or mapped as (il, ml)            
                 
            
        =(il-il*)mod 2L, ml), and see paragraph [0278], the permutation function F2 is such that SD indices i=0, 1, . . . , 2L-1 are permuted to =i*, i*+L, i*+1, i*+L+1, . . . , where i* is the SD index of the strongest coefficient (indicated via SCI)). 
 
Regarding claim 13:Rahman discloses the  apparatus of claim 9, wherein said at least one priority permutation prioritizes non-zero coefficients from edges of a frequency domain, at which the non-zero coefficients are designated as highest priority coefficients, inwards until center coefficient(s) of the frequency domain is/are designated as lowest priority coefficient(s)            
                (
            
        20210075487, see paragraph[0005], FIG. 17,  a UE performs a configuration that determines the CSI report comprising a first CSI part and a second CSI part, and partition the second CSI part into Group 0, Group 1, and Group 2 such that the sub-components of the some of the PMI components are divided into Group 1 and Group 2 based on the determined priority values for the sub-components; the priority values for the sub-components are based on a function            
                 
                
                    
                        F
                    
                    
                        1
                    
                
                (
                m
                )
            
         that permutes values [0, 1, 2, . . . , M-1] of an index m associated with the sub-components such that the priority values are sorted in decreasing order as [x0, y0, x1, y1, x2, y2 . . . ] where [x0, x1, x2, . . . ] and [y0, y1, y2, . . . ] are two parts of the index values [0, 1, 2, . . . , M-1] for the index m. The transceiver is further configured to transmit, over an uplink (UL) channel, the first CSI part and Group 0 or (Group 0, Group 1) or (Group 0, Group 1, Group 2) of the second CSI part based on a resource allocation for the CSI report).  

Regarding claim 14:Rahman discloses the  apparatus of claim 9, wherein using said at least one priority permutation to prioritize said non-zero coefficients substantially based on an amplitude distribution does not comprise measurement of amplitudes of said non-zero coefficients(20210075487, see paragraphs [0369], FIG. 17,  PMI components that include: [i2,4,l: l=1, . . . , v], where i2,4,l indicates amplitudes of the             
                
                    
                        K
                    
                    
                        1
                    
                    
                        N
                        Z
                    
                
            
         non-zero coefficients for layer l; [i2,5,l: l=1, . . . , v], where i2,5,l indicates phases of the             
                
                    
                        K
                    
                    
                        1
                    
                    
                        N
                        Z
                    
                
            
         non-zero coefficients for layer l; and [i1,7,l: l=1, . . . , v], where i.sub.1,7,l indicates indices (i, m) of the             
                
                    
                        K
                    
                    
                        1
                    
                    
                        N
                        Z
                    
                
            
         non-zero coefficients for layer l; and where each of i2,4,l, i2,5,l, and i1,7,l comprise 2LM sub-components). 

Regarding claim 15:Rahman discloses the  apparatus of claim 9, where said priorization of non-zero coefficents cl comprises a function of: [AltContent: rect] prio(            
                
                    
                        C
                    
                    
                        l
                        ,
                        m
                    
                    
                        (
                        λ
                        )
                    
                
                =
                2
                L
                .
                R
                I
                .
                 
                
                    
                        π
                    
                    
                        1
                    
                
                
                    
                        m
                    
                
                .
                R
                I
                .
                
                    
                        π
                    
                    
                        2
                    
                
                
                    
                        l
                    
                
                +
                λ
            
         wherein L indicates a number of reported beams, RI a number of reported layers, and 1, m and A indicate a beam, frequency domain index and layer respectively, wherein r1 (m) and w2 (1) are frequency domain-basis and beam priority permutations that are applied to each layer A respectively(20210075487, see paragraphs[0233-0239], Group G1 includes at least reference amplitude for weaker polarization, amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        1
                    
                
                ]
            
        }, and FD basis indicator, and Group G2 includes at least amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        2
                    
                
                ]
            
        },  the NZ LC coefficients are prioritized from high to low priority according to (l,i,m) index triplet, the             
                
                    
                        
                            
                                
                                    
                                        N
                                    
                                    
                                        0
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
         highest priority coefficients belong to G1 and the             
                
                    
                        
                            
                                
                                    
                                        N
                                    
                                    
                                        0
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
        lowest priority coefficients belong to G2, the priority level is calculated as P(l,i,m)=2LvF1(m)+vF2(i)+l, where F1 and F2 are fixed permutation functions for FD and SD indices. Note that F1(m)=m if there is no permutation in FD. Likewise, F2(l)=i if there is no permutation in SD. Note: Examiner G1 and G2 are same as             
                
                    
                        π
                    
                    
                        1
                    
                
            
          and             
                
                    
                        π
                    
                    
                        2
                    
                
            
         respectively, and Examiner noted that there are discrepancies in the parameters presented by applicant for example L indicates a number of reported beams, and at the same time there other parameters,            
                 
                λ
                ,
                 
                l
                 
                a
                n
                d
                 
                m
            
          represent the number of parameters, and regarding the parameter “v”, the number of layers,  in equation P(l,i,m) see paragraphs [0201-0202], G1: comprises amplitude and phase of a first half of NZ coefficients cl,i,m for all layer l            
                ∈
            
        [1, . . . , v]; and G2: comprises amplitude and phase of a second half of NZ coefficients cl,i,m for all layer l            
                ∈
            
         [1, . . . , v]. 
 
Regarding claim 16:Rahman discloses the  apparatus of claim 9, wherein said partitioning 20210075487, see paragraph[0005], FIG. 17,  a UE performs a configuration that determines the CSI report comprising a first CSI part and a second CSI part, the second CSI part including a precoding matrix indicator (PMI), where some of the PMI components comprise sub-components and  to determine priority values for the sub-components of the some of the PMI components, and partition the second CSI part into Group 0, Group 1, and Group 2 such that the sub-components of the some of the PMI components are divided into Group 1 and Group 2 based on the determined priority values for the sub-components; the priority values for the sub-components are based on a function            
                 
                
                    
                        F
                    
                    
                        1
                    
                
                (
                m
                )
            
         that permutes values [0, 1, 2, . . . , M-1] of an index m associated with the sub-components such that the priority values are sorted in decreasing order as [x0, y0, x1, y1, x2, y2 . . . ] where [x0, x1, x2, . . . ] and [y0, y1, y2, . . . ] are two parts of the index values [0, 1, 2, . . . , M-1] for the index m. The transceiver is further configured to transmit, over an uplink (UL) channel, the first CSI part and Group 0 or (Group 0, Group 1) or (Group 0, Group 1, Group 2) of the second CSI part based on a resource allocation for the CSI report) comprising using at least one priority permutation to prioritize said non-zero coefficients substantially based on an amplitude distribution of said non- zero coefficients(20210075487, see paragraphs[0233-0239], Group G1 includes at least reference amplitude for weaker polarization, amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        1
                    
                
                ]
            
        }, and FD basis indicator, and Group G2 includes at least amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        2
                    
                
                ]
            
        }).  
  
Regarding claim 8:Rahman discloses the  method of claim 1, wherein said partitioning (20210075487, see paragraph[0005], FIG. 17,  a UE performs a configuration that determines the CSI report comprising a first CSI part and a second CSI part, the second CSI part including a precoding matrix indicator (PMI), where some of the PMI components comprise sub-components and  to determine priority values for the sub-components of the some of the PMI components, and partition the second CSI part into Group 0, Group 1, and Group 2 such that the sub-components of the some of the PMI components are divided into Group 1 and Group 2 based on the determined priority values for the sub-components; the priority values for the sub-components are based on a function            
                 
                
                    
                        F
                    
                    
                        1
                    
                
                (
                m
                )
            
         that permutes values [0, 1, 2, . . . , M-1] of an index m associated with the sub-components such that the priority values are sorted in decreasing order as [x0, y0, x1, y1, x2, y2 . . . ] where [x0, x1, x2, . . . ] and [y0, y1, y2, . . . ] are two parts of the index values [0, 1, 2, . . . , M-1] for the index m. The transceiver is further configured to transmit, over an uplink (UL) channel, the first CSI part and Group 0 or (Group 0, Group 1) or (Group 0, Group 1, Group 2) of the second CSI part based on a resource allocation for the CSI report) comprising using at least one priority permutation to prioritize said non-zero coefficients substantially based on an amplitude distribution of said non- zero coefficients (20210075487, see paragraphs[0233-0239], Group G1 includes at least reference amplitude for weaker polarization, amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        1
                    
                
                ]
            
        }, and FD basis indicator, and Group G2 includes at least amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        2
                    
                
                ]
            
        }).  

Regarding claim 17:Rahman discloses a  non-transitory computer-readable medium encoded with instructions that, when executed by a processor, cause an apparatus at least to: partition channel state information into groups of different priority levels, wherein said channel state information comprises non-zero coefficients(20210075487, see paragraph[0123], FIG. 17,  based on the value of the reported (N0,1, N0,2) in part 1, the CSI reporting payload (bits) for part 2 is determined, the components of the second PMI i2 are reported only for the coefficients whose corresponding reported wideband amplitudes are non-zero); said partition comprising use of at least one priority permutation to prioritize said non-zero coefficients to determine mapping of said non-zero coefficients to said groups; omit zero or more non-zero coefficients in accordance with said amplitude distribution based prioritizing from said groups; and transmit remaining non-zero coefficients in said groups(20210075487, see paragraph[0005], FIG. 17, a UE performs a configuration that determines the CSI report comprising a first CSI part and a second CSI part, the second CSI part including a precoding matrix indicator (PMI), the PMI comprising a plurality of PMI components, wherein some of the PMI components comprise sub-components and  to determine priority values for the sub-components of the some of the PMI components, and partition the second CSI part into Group 0, Group 1, and Group 2 such that the sub-components of the some of the PMI components are divided into Group 1 and Group 2 based on the determined priority values for the sub-components; the priority values for the sub-components are based on a function            
                 
                
                    
                        F
                    
                    
                        1
                    
                
                (
                m
                )
            
         that permutes values [0, 1, 2, . . . , M-1] of an index m associated with the sub-components such that the priority values are sorted in decreasing order as [x0, y0, x1, y1, x2, y2 . . . ] where [x0, x1, x2, . . . ] and [y0, y1, y2, . . . ] are two parts of the index values [0, 1, 2, . . . , M-1] for the index m. The transceiver is further configured to transmit, over an uplink (UL) channel, the first CSI part and Group 0 or (Group 0, Group 1) or (Group 0, Group 1, Group 2) of the second CSI part based on a resource allocation for the CSI report).  
 
Regarding claim 18:Rahman discloses the  non-transitory computer-readable medium of claim 17, wherein said at least one priority permutation maps a non-zero coefficient at index m according to the following order of the corresponding frequency domain component km and comprises at least:[AltContent: rect][AltContent: rect]            
                
                    
                        π
                    
                    
                        1
                    
                
                (
                m
                )
                =
                m
                i
                n
                ⁡
                (
                2
                
                    
                        k
                    
                    
                        m
                         
                    
                
                ,
                 
                2
                
                    
                        
                            
                                N
                            
                            
                                3
                            
                        
                        -
                        
                            
                                k
                            
                            
                                m
                            
                        
                    
                
                -
                1
                )
            
         wherein N3 is the maximum index number reported in a frequency domain basis indicator(20210075487, see paragraph [0354], values [0, 1, 2, . . . M-1] for the index m correspond to frequency domain (FD) basis vector indices km=k0, k1, . . . kM-1, where km            
                ∈
            
         [0, 1, . . . , N3-1] and N3 is a total number of FD basis vectors configured to the UE, and F1(m) takes a value according to the priority order of a corresponding FD basis vector index km, and is given by F1(m)=min(2km,2(N3-km)-1).Note:             
                
                    
                        π
                    
                    
                        1
                    
                
                (
                m
                )
            
         is the same as F1(m)).

Regarding claim 19:Rahman discloses the  non-transitory computer-readable medium of claim 17, wherein said partitioning (20210075487, see paragraph[0005], FIG. 17, a UE performs a configuration that determines the CSI report comprising a first CSI part and a second CSI part, the second CSI part including a precoding matrix indicator (PMI), where some of the PMI components comprise sub-components and  to determine priority values for the sub-components of the some of the PMI components, and partition the second CSI part into Group 0, Group 1, and Group 2 such that the sub-components of the some of the PMI components are divided into Group 1 and Group 2 based on the determined priority values for the sub-components; the priority values for the sub-components are based on a function            
                 
                
                    
                        F
                    
                    
                        1
                    
                
                (
                m
                )
            
         that permutes values [0, 1, 2, . . . , M-1] of an index m associated with the sub-components such that the priority values are sorted in decreasing order as [x0, y0, x1, y1, x2, y2 . . . ] where [x0, x1, x2, . . . ] and [y0, y1, y2, . . . ] are two parts of the index values [0, 1, 2, . . . , M-1] for the index m. The transceiver is further configured to transmit, over an uplink (UL) channel, the first CSI part and Group 0 or (Group 0, Group 1) or (Group 0, Group 1, Group 2) of the second CSI part based on a resource allocation for the CSI report)comprising using at least one priority permutation to prioritize said non-zero coefficients substantially based on an amplitude distribution of said non- zero coefficients(20210075487, see paragraphs[0233-0239], Group G1 includes at least reference amplitude for weaker polarization, amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        1
                    
                
                ]
            
        }, and FD basis indicator, and Group G2 includes at least amplitude and phase of NZ coefficients in {[            
                
                    
                        c
                    
                    
                        l
                        ,
                        j
                        ,
                        m
                    
                
                (
                l
                ,
                j
                ,
                m
                )
                ∈
                
                    
                        G
                    
                    
                        2
                    
                
                ]
            
        }).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476